Title: To Alexander Hamilton from William Wiatt, 30 March 1793
From: Wiatt, William
To: Hamilton, Alexander



Fredericksburg [Virginia] 30th March 1793
Sir!

As the Patron of the Manufactures, now carrying on in the Town of Patterson in the Jerseys, I am desired by a Mr Robert Brownlow of this place, to write you, to be informed what wages are given to persons well skilled in spinning Cotton for Muslins and weaving Manchester Goods.
Mr Brownlow is a native of Lancashire, England, has had an opportunity of acquiring a considerable knowledge in the above mentioned branc[h]es, and I believe, if properly encouraged, wou’d prove a valuable acquisition to the Manufactory.

Your answer will oblige him, & I am   with every respect   Sir Yr. Mo. Obt. St

Wm. Wiatt
Alexander Hamilton Esqr.

